DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of methanol as the alcohol solvent in the reply filed on May 9, 2022 is acknowledged. Applicant previously elected either or both of cis- and trans-1233zd as the monochlorotrifluoropropenes. Accordingly, an extraction and/or cleaning method using a composition comprising 1233zd and methanol is elected. As this was found not to be allowable, search and examination was not extended to additional species.
Claims 10-17 are withdrawn from consideration as being drawn to embodiments non-elected without traverse.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tanaka et al., US 2006/0014843 A1. At [0083], the reference discloses a composition comprising 1-chloro-3,3,3-trifluoropropene and methanol. As applicant’s sole method step is “contacting”, the method is anticipated, as the composition is in contact with the vessel which contains it and with any other materials in the vessel. As there are only two isomers of 1-chloro-3,3,3-trifluoropopene, use of either or both of the cis and trans isomers would be “immediately envisaged” by the person of ordinary skill in the chemical art.

Response to Arguments
The amendments of May 9, 2022 overcome the previous rejection, but the claims are anticipated by the Tanaka reference. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761